Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-3747-NRN

 KEVIN O’ROURKE, et al.,

 Plaintiffs, on their own behalf and of a class of
 similarly situated persons,

 v.

 DOMINION VOTING SYSTEMS INC., et al.,

 Defendants.



      FACEBOOK’S MEMORANDUM OF LAW IN SUPPORT OF APPLICATION FOR
                        SANCTIONS FEE AWARD
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 2 of 10




         This Court has “ordered that Plaintiffs’ counsel shall jointly and severally pay Defendants’

 reasonable attorneys [fees] for (1) having to prepare and argue the motions to dismiss, and (2)

 having to prepare and argue the opposition to the Motion for Leave to Amend.” Dkt. 136

 (“Sanctions Order”) at 66–67. In accordance with the Sanctions Order, Defendant Facebook, Inc.

 now “submit[s] to the Court the records and [this] accompanying brief supporting [its] fee request”

 for preparing and arguing the relevant motion and opposition. Id. at 67.

         Facebook seeks an award of $50,000 for reasonable legal fees for 166.8 hours of work by

 its attorneys at Gibson, Dunn & Crutcher LLP (“Gibson Dunn”) in connection with investigating,

 researching, drafting, and arguing its Motion to Dismiss and opposition to Plaintiffs’ Motion for

 Leave to Amend. To arrive at this request, Facebook took the following steps:

        Facebook first reduced the total hours spent on legal work related to these two motions
         through the exercise of “billing judgment” by Gibson Dunn (i.e., by not requesting
         compensation for all billable attorney and support staff time for such work);

        Facebook next reduced the hourly rates Gibson Dunn, which is a national law firm,
         charges, in order to align with the rates in the 2017 Colorado Bar Association survey
         cited in the Court’s Order (i.e., by calculating its reimbursement request using $500 per
         hour for partner time, $350 per hour for senior associate time, and $300 per hour for
         associate time); and

        Facebook finally subtracted nearly $10,000 more from the $59,760 resulting from a
         straightforward multiplication of these reduced hours and reduced rates to reach the
         final requested amount of $50,000 (i.e., Facebook applied more than a 15% further
         reduction).

 Facebook respectfully submits its request is reasonable and appropriate to defend a case where

 Plaintiffs sought $1.6 billion in damages plus fees and costs on behalf of a purported nationwide

 class of 160 million voters in a heavily publicized suit challenging the results of the 2020

 presidential election in multiple states. See Dkt. 1.



                                                   1
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 3 of 10




         A.      Facebook’s Attorney Hours Are Reasonable

         While all of Plaintiffs’ claims against Facebook are frivolous on multiple grounds,

 Facebook’s counsel had to review and analyze a sprawling purported class action complaint that

 ran more than 220 pages, including multiple attachments, and more than four hundred paragraphs,

 in order to prepare its motion-to-dismiss arguments. Plaintiffs’ counsel asserted a variety of

 constitutional and other statutory claims against Facebook, demanding the company’s counsel

 research and prepare arguments related to Article III standing, personal jurisdiction, and numerous

 other statutory and constitutional legal grounds for the initial Motion to Dismiss, as well as prepare

 and draft a Reply in support of these arguments. See Dkt. 23 (Facebook Mot. to Dismiss).

 Similarly, Facebook’s counsel had to conduct additional research and prepare new arguments to

 respond to Plaintiffs’ Motion for Leave to Amend, which sought to add 152 Plaintiffs, four

 Defendants, six new causes of action, and 473 paragraphs of disparate and often contradictory

 allegations to the action. See Dkt. 63 (Facebook’s Opp. to Mot. for Leave to Amend).

         Despite the lack of factual or legal merit of this case, in each instance, Facebook’s counsel

 had to defend against multiple asserted claims and respond to these unwieldy allegations to avoid

 any waiver of its potential defenses in an expansive case this Court has described as alleging a

 “vast conspiracy” seeking to “represent 160 million American registered voters” and obtain a

 “determination . . . that the actions of multiple state legislatures, municipalities, and state courts in

 the conduct of the 2020 election should be declared legal nullities.” Dkt. 136 at 5. Facebook’s

 counsel efficiently handled the initial investigation into these allegations, the development of

 defenses, the drafting and revision of its filings, and hearing preparation, as well as Facebook’s

 response to Plaintiffs’ counsel’s attempt to change the scope of the action in an amended complaint


                                                    2
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 4 of 10




 based on specious RICO claims and allegations aimed at Facebook, its employees, its social media

 platform, and its alleged charitable activities.

         In support of this request, Facebook provides contemporaneous time records that reveal,

 for each lawyer for whom fees are sought, all hours for which compensation is requested and how

 those hours were allotted to specific tasks down to six-minute increments. Bergsieker Affidavit,

 Ex. A; see First Mercury Ins. Co. v. Wonderland Homes, 2021 WL 3089155, at *2 (D. Colo. July

 22, 2021).

         Facebook’s documentation demonstrates that the hours expended by Facebook’s counsel

 are authentic, reasonable, and non-duplicative work for which the company is entitled to recover.

 See Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008) (“[T]he court should defer

 to the winning lawyer’s professional judgment as to how much time he was required to spend on

 the case.”). In particular, Facebook has exercised “billing judgment” to exclude some time spent

 on necessary tasks related to drafting, revising, and filing its motion and opposition and asks only

 for fees related to the core substantive legal work done by attorneys. First Mercury, 2021 WL

 3089155, at *2 (explaining “billing judgment”). It is clear from Facebook’s billing records that

 none of the specified tasks for which fees are now requested could have been delegated to a non-

 professional because they include legal research, communications with the client and with

 opposing counsel, and drafting and editing briefings. Id. And the award requested for work on

 both motions here is less than the amount recently awarded to counsel for successfully litigating

 one discovery motion in this District. Id. at *6 (awarding $52,987.50 for single motion to compel).

         The hours spent by Facebook’s attorneys can be grouped roughly into the following

 categories, as the detailed records in Exhibit A to the Bergsieker Affidavit reflect:


                                                    3
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 5 of 10




               Phase of Litigation/Work Done                        Hours             Amount

  Initial Investigations of Claims for Motion to Dismiss             31.8             $ 11,020

  Drafting, Editing, and Finalizing Motion to Dismiss                33.3             $ 13,000

  Research, Drafting, Editing, and Finalizing Reply In               19.5               $ 6,425
  Support of Motion to Dismiss

  Initial Investigation of New Claims and Allegations in             24.8               $ 8,435
  Motion for Leave to Amend

  Drafting, Editing, and Finalizing Opposition to Motion             23.8               $ 9,300
  for Leave to Amend

  Preparation and Participation in Motion to Dismiss /               33.6              $ 11,580
  Motion for Leave to Amend Hearings

  Total                                                             166.8              $ 59,760

  Further reduction of more than 15%                                                   $50,000



 These hours are reasonable and appropriate.

          B.     Facebook’s Hourly Rates Are Reasonable

          Rather than calculate fees based on the normal rates for the national law firm (Gibson

 Dunn) that represented Facebook in this matter, in accordance with the Court’s instruction,

 Facebook has calculated its attorney’s fees request to align more closely with the rates found in

 the 2017 Colorado Bar Association’s Economics of Law Practice Survey, taking into account the

 rise in such rates over the five years since the 2016 collection of information for that survey. Dkt.

 136 at 68. To be clear, Facebook is seeking reimbursement for only a portion of the fees it paid to

 Gibson Dunn to litigate the two motions that are the subject of the Sanctions Order.




                                                  4
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 6 of 10




        Specifically, Facebook is seeking attorney’s fees for this request between $300-$350 per

 associate hour and $500 per partner hour (alongside a further reduction of more than 15%), which

 is both in line with the 2017 Colorado Bar Association survey and is less than half of the low end

 of published fee rates being sought for work by Gibson Dunn’s peer firms in recent public fee-

 request filings. See, e.g., Samantha Stokes, Will Billing Rates for Elite Firms Rise More in 2020?,

 The American Lawyer (July 30, 2020), https://www.law.com/americanlawyer/2020/07/30/will-

 billing-rates-for-elite-firms-rise-more-in-2020/ (reporting on recent filings for other national firms

 around $1,025 to $1,795 per partner hour and up to $1,165 for associate hours).

        Moreover, the rates Facebook used in calculating its attorney’s fee request also are aligned

 with the standards used by other courts in this District. See, e.g., Merrill et al. v. Contract

 Freighters, Inc., 2021 WL 3742242, at *4 (D. Colo. Aug. 24, 2021) (collecting cases); see also

 First Mercury, 2021 WL 3089155, at *4–5 (awarding $365-$700 per hour). Indeed, multiple

 courts in this District have recognized The 47th Annual Survey of Law Firm Economics prepared

 by ALM Intelligence and The National Law Journal (“NLJ Survey”) as “reflective of hourly rates

 for large national law firms in Denver . . . indicat[ing], as of January 1, 2019, equity partners . . .

 in the ninth decile of survey respondents charged $650 as their billable hourly rate; the upper

 quartile of equity partners at firms of over 150 lawyers bills $685 per hour, and the ninth decile

 bills $775; and those with eight to 10 years of experience bill $500 in the ninth decile, while those

 with four to five years of experience in the ninth decile bill $330 an hour.” Merrill, 2021 WL

 3742242, at *4 (finding these “hourly rates from the NLJ Survey are generally consistent with

 rates previously awarded in this District in employment litigation or analogous matters” and

 collecting cases); see Bergsieker Affidavit, Ex. B. Such rates would be especially appropriate in


                                                   5
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 7 of 10




 this matter because Plaintiffs’ counsel chose to file improperly a purported nationwide class action

 of breathtaking scope and remedy inappropriately in Colorado. Yet Facebook in its request for

 fees has chosen a fee of $500 per partner (prior to an off-the-top final reduction)—materially below

 these rates for partners at large national firms in Denver with 15 years or more of experience—

 and despite the fact that the subject matter is more complex and specialized than some of these

 cases. E.g., Merrill, 2021 WL 3742242, at *4 (reporting higher recent rates). Likewise, Facebook

 requests a rate of $300-$350 for associates (prior to the off-the-top final reduction), which is again

 in line with recent sanctions award rates for associates in this District. Id.; see also First Mercury,

 2021 WL 3089155, at *2.

        Accordingly, after considering all of these factors and recent practice in this District,

 Facebook requests the following hourly rates for each billing professional on this case (prior to the

 final off-the-top reduction described supra at pp. 1–2):

         Billing Professional                               Title                         Rate

  Joshua Lipshutz                         Partner and Chief Operating Officer             $ 500

  Ryan Bergsieker                                         Partner                         $ 500

  Natalie Hausknecht                                Senior Associate                      $ 350

  Craig Streit                                          Associate                         $ 300


        These rates are reasonable in this case given the nature of the claims in this case and the

 qualifications of Facebook’s attorneys. See Bergsieker Affidavit ¶¶ 3–7.

        On the basis of these attorneys’ experience and expertise, Facebook thus submits that its

 fee request of $50,000, which is derived from the number of hours for the tasks described herein


                                                   6
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 8 of 10




 multiplied by the specific rates for each attorney also described herein plus a final further fee

 reduction of more than 15%, is reasonable. See Farmer v. Banco Popular of N. Am., 791 F.3d

 1246, 1259 (10th Cir. 2015) (holding “lodestar amount” that is “a product of the number of attorney

 hours reasonably expended and a reasonable hourly rate” is an “acceptable approach to determine

 the reasonableness of a fee request” in the context of court-imposed sanctions).

        C.      Conclusion

        Facebook respectfully submits that its request for the attorney’s fees included herein are

 reasonable in light of the claims, damages, filings, and relief sought in this case.




                                                   7
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 9 of 10




 Dated: September 3, 2021
                                   Respectfully submitted,


                                   /s/ Ryan T. Bergsieker

                                   Joshua S. Lipshutz
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, NW
                                   Washington, DC 20036
                                   Telephone:    202.955.8217
                                   Facsimile:    202.530.9614
                                   Email:        jlipshutz@gibsondunn.com

                                   Ryan T. Bergsieker
                                   Natalie J. Hausknecht
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1801 California Street, Suite 4200
                                   Denver, CO 80202-2642
                                   Telephone:     303.298.5700
                                   Facsimile:     303.298.5907
                                   Email:         rbergsieker@gibsondunn.com
                                                  nhausknecht@gibsondunn.com

                                   Attorneys for Facebook, Inc.




                                      8
Case 1:20-cv-03747-NRN Document 151 Filed 09/03/21 USDC Colorado Page 10 of 10




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2021, I electronically filed a copy of the foregoing

 Facebook’s Memorandum of Law in Support of Application for Sanctions Fee Award with the

 Clerk of the Court using the CM/ECF system, which will send notifications of such filing to all

 counsel of record.




                                                                    /s/ Ryan T. Bergsieker _______
                                                                     Ryan T. Bergsieker




                                                 9
